Citation Nr: 1048360	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  95-25 852	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina

THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for 
hallux valgus of the right foot, prior to September 23, 2002.

2.  Entitlement to an initial rating higher than 30 percent for 
hallux valgus of the left foot, prior to September 23, 2002.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother



ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to December 
1976.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 1995 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the Board at a personal hearing in 
Washington, DC, in June 1997.

The Board remanded the claims several times for evidentiary and 
procedural development, most recently in February 2005.  The 
Board issued a decision in July 2007 increasing the ratings for 
the Veteran's bilateral (i.e., right and left foot) hallux valgus 
from 30 to 40 percent as of September 23, 2002, but denying his 
claims for initial ratings higher than 30 percent prior to that 
date.  He appealed to the U.S. Court of Appeals for Veterans 
Claims (Court or CAVC), but only to the extent the Board had 
denied initial ratings higher than 30 percent prior to 
September 23, 2002.

In December 2008, during the pendency of the appeal to the Court, 
the Veteran's attorney and VA's Office of General Counsel - 
representing the Secretary, filed a joint motion asking the Court 
to partially vacate the Board's July 2007 decision to this 
extent.  The parties asked the Court to remand the claims to the 
Board for further development and readjudication in compliance 
with directives specified in the joint motion.  The Court granted 
this joint motion in an order issued later in December 2008 and 
returned the file to the Board.

In February 2010, to comply with the Court's order, the Board in 
turn remanded these claims.

In May 2010, the RO determined the Veteran loss all use of his 
feet as of September 23, 2002, and therefore granted the highest 
possible 100 percent schedular rating as of that date and special 
monthly compensation (SMC) for his bilateral hallux valgus with 
pes planus and talonavicular osteoarthritis and tight heel cord, 
plantar fasciitis and metatarsalgia.  However, in a 
supplemental statement of the case (SSOC) issued that same month, 
the RO continued to deny ratings higher than 30 percent for the 
bilateral hallux valgus prior to September 23, 2002.  So these 
claims are still at issue.

In July 2010, the Veteran's attorney submitted a motion 
requesting a 90-day stay to allow him time to submit additional 
evidence and argument in support of the claims.  The Board 
granted this motion.  And in September 2010, the Veteran's 
attorney submitted this additional argument and waived the 
Veteran's right to have the RO initially consider it.  See 38 
C.F.R. §§ 20.800, 20.1304 (2010).

This most recent statement from the Veteran's attorney in 
September 2010 request additional consideration of higher ratings 
for the bilateral hallux valgus and any associated disability 
and/or a total disability rating based on 
individual unemployability (TDIU), prior to September 23, 2002, 
on an alternative extra-schedular basis.  See 38 C.F.R. 
§§ 3.321(b)(1), 4.16(b) (2010).

The question of an extra-schedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

Although the Board may not assign an extra-schedular rating in 
the first instance, see Floyd v. Brown, 9 Vet. App. 88, 96 
(1996), it must specifically determine whether to refer a case 
for extra-schedular consideration when the issue either is 
expressly raised by the claimant (or, as here, by his attorney) 
or reasonably raised by the evidence of record.  Barringer v. 
Peake, 22 Vet. App. 242 (2008).



As the Court more recently explained in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), if the Board determines the derivative TDIU 
claim requires further development before being adjudicated, the 
appropriate disposition is to remand the TDIU claim.  When an 
attorney represents the Veteran, the remand is to the RO rather 
than to the Appeals Management Center (AMC).  VA's Office of 
General Counsel has indicated that remanding the derivative TDIU 
claim does not preclude the Board from going ahead and deciding 
the claim for a higher rating for the disability that formed the 
basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) 
and VAOGCPREC 12-2001 (July 6, 2001).

So to the extent the Veteran's attorney is requesting 
consideration of a higher rating for the bilateral hallux valgus 
(and any associated disability) and a TDIU on this alternatively 
argued extra-schedular basis, prior to September 23, 2002, this 
needs to be addressed on remand initially by the RO to avoid any 
potential prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


FINDINGS OF FACT

1.  The most probative, i.e., competent and credible, medical and 
other evidence of record establishes the Veteran's bilateral pes 
planus and other foot disabilities are secondary to his service-
connected bilateral hallux valgus; and it is not possible or 
feasible to distinguish or separate the symptoms attributable to 
each condition.

2.  The most probative medical and other evidence of record, 
however, does not establish the Veteran lost the use of either 
foot prior to September 23, 2002.




CONCLUSIONS OF LAW

1.  Prior to September 23, 2002, the criteria are not met for an 
initial rating higher than 30 percent for the right foot 
disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 
5003, 5110, 5284 (2010).

2.  Prior to September 23, 2002, the criteria also are not met 
for an initial rating higher than 30 percent for the left foot 
disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, DCs 5003, 5110, 5284 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100, et seq.  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, 
by way of a letter dated in February 2001, the RO advised the 
Veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to assist 
him in obtaining and what information or evidence he was 
responsible for providing.  38 U.S.C.A. § 5103(a).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For claims, as 
here, pending before VA on or after May 30, 2008, 38 C.F.R. § 
3.159 was amended to eliminate the requirement that VA also 
request that he submit any evidence in his possession that might 
substantiate his claims.  See 73 FR 23353 (Apr. 30, 2008).

Although the RO did not issue that VCAA notice letter prior to 
initially adjudicating the Veteran's claims in April 1995, the 
preferred sequence, see Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II), the VCAA did not exist at the time of 
that initial adjudication.  It was not enacted until 
several years later, in November 2000.

Moreover, the RO has since readjudicated the claims several 
times, most recently in the May 2010 rating decision and 
supplemental statement of the case (SSOC), including considering 
any additional evidence received or otherwise obtained in 
response to that VCAA notice.  This is important to point out 
because if, as here, there was no notice provided prior to 
initially adjudicating the claims, or the notice provided was 
inadequate or incomplete, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then going 
back and readjudicating the claims - such as in a statement of 
the case (SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is given 
an opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

That said, the RO did not apprise the Veteran of the downstream 
disability rating and effective date elements of his claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  However, in 
cases, as here, where the claims arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and the claims since have been 
granted and he has appealed a downstream issue such as the 
initial disability ratings assigned or their effective date, the 
underlying claims have been more than substantiated - they have 
been proven, thereby rendering § 5103(a) notice no longer 
required because the initial intended purpose of the notice has 
been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  
Thereafter, once a notice of disagreement (NOD) has been filed, 
for example contesting a downstream issue such as the rating 
assigned for the disability or effective date, the notice 
requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating 
decision and statement of the case (SOC) control as to the 
further communications with the Veteran, including as to what 
evidence is necessary to establish a more favorable decision with 
respect to downstream elements of the claims.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003, 69 Fed. 
Reg. 25180 (May 5, 2004).  And the Veteran has received this 
required SOC (also several SSOCs since his claims date back many 
years), citing the governing statutes and regulations and 
discussing the reasons and bases as to why higher ratings were 
not initially assigned.

Furthermore, neither the Veteran nor his attorney has made any 
pleading or allegation of deficient VCAA notice, either insofar 
as the timing or content of it.  In Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009), the United States Supreme Court made clear that 
a reviewing court, in considering the rule of prejudicial error, 
is precluded from applying a mandatory presumption of prejudice 
rather than assessing whether, based on the facts of each case, 
the error was outcome determinative.  In Sanders, the Supreme 
Court rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA 
notice errors are presumptively prejudicial, in part, because it 
was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

As for the duty to assist, the RO obtained the Veteran's service 
treatment records (STRs), service personnel records, private 
treatment records, and VA medical records.  The Board is also 
satisfied there was substantial compliance with the February 2010 
remand directives in terms of having the Veteran reexamined to 
reassess the severity of his bilateral hallux valgus, including 
to determine whether it is possible to disassociate his various 
other foot disorders that also have been diagnosed from this 
service-connected disability.  See Stegall v. West, 
11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  


Therefore, as there is no indication that any additional evidence 
remains outstanding, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

II.  Whether the Veteran is Entitled to Initial Ratings Higher 
than 30 Percent prior to September 23, 2002

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which is 
based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
Reasonable doubt as to the degree of disability is resolved in 
the Veteran's favor.  
38 C.F.R. § 4.3.

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based upon 
the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999). In other words, the Veteran's rating may be "staged" to 
compensate him for times since the effective date of his award 
when his disability may have been more severe than at others.

The Veteran already has what amounts to a "staged" rating since 
he had a 30 percent rating for each foot from March 14, 1994, 
until increased to the highest possible level of 100 percent as 
of September 23, 2002.  So the Board need only determine whether 
this was an appropriate staging of the ratings.



Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran was originally granted service connection just for 
bilateral hallux valgus.  However, the Board's February 2010 
remand was partly to determine whether his several other foot 
disorders that also had been diagnosed could be disassociated 
from the bilateral hallux valgus - in terms of differentiating 
the extent of impairment attributable to each specific disorder.  
The VA compensation examiner that since has evaluated the Veteran 
in April 2010, pursuant to this remand directive, was unable to 
clinically differentiate the signs and symptoms attributable to 
the bilateral hallux valgus from those attributable to the other 
diagnosed conditions, including the Veteran's collapsing pes 
planus.  So for all intents and purposes, the Board must presume 
that all of his foot-related symptoms are part and parcel of his 
bilateral hallux valgus.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (wherein the Court held that VA adjudicators must 
be able to distinguish, by competent medical evidence, the extent 
of symptoms that is due to service-related causes, i.e., service-
connected disability, from that which is not.  If VA adjudicators 
cannot make this distinction by competent medical evidence, then 
VA adjudicators must resolve this doubt in the Veteran's favor 
under 38 C.F.R. §§ 3.102, 4.3 and effectively presume that all 
symptoms in question are manifestations of the service-connected 
disability).

The report of this April 2010 VA examination list diagnoses of 
bilateral hallux valgus, pes planus, talonavicular osteoarthritis 
and tight heel cord, plantar fasciitis, and metatarsalgia.  This 
examiner confirmed that it is not feasible to separate these 
conditions, as they interact in a synergistic function.  It is 
not possible to separate the biomechanical action of the original 
hallux valgus condition and the functional changes this imparted, 
the later surgery and requisite changes this caused, the later 
apparent "failure" or re-development of hallux valgus, and the 
effects of the other foot conditions - tight heel cord, plantar 
fasciitis, metarsalgia, and pes planus.  Both at rest and in 
action, the interaction between foot structures, the anatomical 
changes, and the development history does not allow a clear 
estimate of how each one is separately impairing the Veteran's 
foot function or how much one condition causes pain versus all 
the others.  Anatomical interaction of each condition cannot be 
separated.

The report also indicates it is at least as likely as not the 
Veteran's 
service-connected bilateral hallux valgus, along with the related 
interventional surgery for both feet and the repeat development 
of bilateral hallux valgus (still related to his original hallux 
valgus), chronically aggravated his collapsing bilateral pes 
planus beyond the expected outcomes - as it did for the 
talonavicular osteoarthritis, as well as the associated tight 
heel cord, plantar fasciitis and metarsalgia.  This examiner 
explained that the impact of the 1st metatarsophalangeal (MTP) 
joint and the tendons and fascia of the foot are attached in such 
a way that, with the development of pes planus, neither can be 
separated from the other.  The loss of stabilization at the 1st 
MTP joint, the forces moving medially, would have caused at least 
a forefoot pronation, would have translated distally likely to 
help in the development of pes planus.  There is no evidence that 
any neuropathic conditions are related to or aggravated by a 
service connected condition related to the Veteran's feet.  He 
had surgical correction of the bilateral hallux valgus in 1986, 
and the report states he had bilateral hallux valgus and 
metatarsalgia; he returned in November at his repeat evaluation 
and was also diagnosed with pes planus and tight heel cords.  The 
evidence suggests that, if his pes planus is not a direct outcome 
of his hallux valgus along with the development changes that 
occurred over time in conjunction with the surgical interventions 
as well as the recurrence of his hallux valgus, it was at least 
aggravated by the continued hallux valgus and related anatomical 
changes.



Service connection is granted on a secondary basis for disability 
that is proximately due to, the result of, or chronically 
aggravated (meaning permanently worsened) by a service-connected 
disability.  38 C.F.R. § 3.310(a) and (b).  See also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The April 2010 report indicates the examiner reviewed the 
Veteran's claims file and medical records for the pertinent 
medical and other history, and this is evident from the 
examiner's description of the Veteran's past treatment and 
evaluation, including his prior surgery.  So the opinions this VA 
examiner offered are well reasoned and based on an objective, 
independent review of the relevant evidence and clinical 
evaluation.  Hence, they have the proper factual foundation and 
predicate and, therefore, are entitled to a lot of probative 
weight.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. 
Brown, 5 Vet. App. 177 (1993).  Hence, the Board finds there is 
probative, meaning competent and credible, medical evidence 
confirming the Veteran's bilateral pes planus and other foot 
disabilities are secondary to his service-connected bilateral 
hallux valgus.  Moreover, as this VA examiner also concluded, it 
is not feasible to separate the symptoms attributable to each 
condition.

Based on this report, in May 2010 the RO issued another decision 
assigning a 100 percent schedular rating, so the highest 
possible, under DC 5110 for loss of use of both feet on account 
of the combined effect of all of these conditions - namely, the 
bilateral hallux valgus, pes planus, talonavicular 
osteoarthritis, tight heel cord, plantar fasciitis, and 
metatarsalgia.  This 100 percent rating is retroactively 
effective from September 23, 2002, as is the Veteran's receipt of 
SMC that is also predicated on the loss of use of his feet.

The 30 percent ratings the Veteran still has prior to September 
23, 2002, are under DC 5284.  Keep in mind, however, he has 
separate 30 percent ratings for each foot for this immediately 
preceding period, so a combined 60 percent rating when also 
considering the bilateral factor.  See 38 C.F.R. § 4.25 (the 
combined ratings table).



The various foot disabilities are rated under DCs 5276-5284.  
Although the Veteran's bilateral foot disability includes several 
disorders, it does not involve the type of impairment 
contemplated by many of the codes in this range, such as 
claw foot/pes cavus (DC 5278).  Or he already has a rating higher 
than possible under nearly all of these other codes, even if they 
do apply.  Consequently, the only diagnostic codes that may 
possibly entitle him to a higher rating for this disability are 
DCs 5284 and 5110.

DC 5284 assigns a 40 percent rating for the actual loss of use of 
the foot and DC 5110, as mentioned, provides a 100 percent rating 
for loss of use of both feet, while also indicating the Veteran 
is additionally entitled to SMC.

Loss of use of a hand or foot is determined to exist when no 
effective function remains other than that which would be equally 
well served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation stump 
with prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.

Also considered as loss of use of a foot under 38 C.F.R. § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied by 
characteristic organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.

Under 38 C.F.R. § 4.124a, DC 8521, complete paralysis also 
encompasses foot drop and slight droop of the first phalanges of 
all toes, an inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, loss of 
abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.



During the course of his appeal, the Veteran has been afforded 
several VA compensation examinations.  In addition, VA and 
private clinic records throughout the period generally agree with 
the reports of the compensation examiners.  Although the reports 
of some examiners have been more comprehensive and descriptive 
than others, and although the reported clinical findings have 
varied somewhat, the medical reports do generally document 
progression of the Veteran's foot symptoms and clinical findings 
from 1994 through 2002.

The Veteran reported to the VA compensation examiner in December 
1994 that he could not do a lot of walking or standing due to 
pain and that his feet would swell and ache; relief required 
soaking his feet.  The examiner noted severe postoperative hallux 
valgus, with severe pain and burning, especially in the left 
foot, possibly due to pressure from the Veteran's shoes.  Molded 
shoes were recommended by the examiner.

A private examiner in July 1995 also noted limitation of 
dorsiflexion and outward and inward rotation of both feet, as 
well as limitation of Achilles activity.  Again, proper footwear 
with orthotics was recommended to restore more normal function.

VA clinic records dated from 1995 through 1998 reflect complaints 
of continued bilateral foot pain.  Examiners noted tenderness to 
palpation over the metatarsal heads and the Veteran's heels, 
tight heel cords, and limitation of dorsiflexion beyond neutral, 
and diagnosed bilateral hallux valgus, metatarsalgia, and 
collapsing pes planus.

On VA compensation examination in October 1998, the examiner 
described the Veteran's gait as being within normal limits.  The 
Veteran was able to dorsiflex his ankles 10-15 degrees and 
plantar flex them to 40-45 degrees.  There was metatarsal varus 
with moderate hallux valgus, with no overlapping of the first and 
second toes. The first metatarsophalangeal joints displayed full 
range of motion, and pronosupination was also noted to be full.  
The examiner reported a decrease in the longitudinal arches, but 
the heels were in neutral position.  The Veteran complained on 
palpation of the first to third web spaces and of the forefoot, 
but there was no significant pain, and there was no heel 
tenderness.  That examiner opined that the Veteran's foot 
disability was due to Morton's foot, rather than an acquired, 
service-related disability.

Another VA compensation examination was conducted in February 
2000.  The Veteran reported that he had been followed in the VA 
clinic about every six months, his symptoms consisted of aching 
in his big toes, pain in both feet, and numbness in the first 
toes bilaterally since his hallux valgus surgery, and he 
indicated that walking up to a block and a half produced pain in 
his feet that caused him to stop and rest.  The examiner 
described a 10 degree angulation of the right metatarsophalangeal 
joint and a 15 degree angulation on the left.  Dorsiflexion of 
each ankle was noted to be normal, from 0 to 20 degrees, and 
plantar flexion was also normal, from 0 to 45 degrees.  The 
examiner commented that there was no loss of use of the Veteran's 
feet due to the disability, with the only functional impairment 
being limited prolonged walking and standing due to pain. 

The Veteran was afforded yet another VA compensation examination 
on September 23, 2002, and, as mentioned, his 100 percent rating 
and SMC date back to that specific examination.

The Veteran testified at a personal hearing before the Board in 
June 1997.  His foot disabilities were each then rated 10 
percent.  He stated that he would have to go home early from work 
three or four days a month because of the severity of his foot 
pain to rest them.  He also indicated he took pain medication and 
periodically received shots in his feet and hip to relieve the 
pain.

The Veteran is competent, as a layman, to attest to symptoms he 
has experienced personally - including this chronic bilateral 
foot pain mentioned.  The Board, however, has to determine the 
ultimate probative value of his lay testimony (not just the 
competency of it, but also its credibility) in relation to the 
other evidence of record.  See Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
See, too, Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 
2006) (indicating the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).  Indeed, the Federal Circuit 
Court has recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence."  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In his most recent September 2010 statement, the Veteran's 
attorney asserts the Veteran had lost all use of both feet as of 
1994, so well before the September 23, 2002, effective date for 
his higher 100 percent rating and SMC.  As evidence of this, the 
attorney points to the July 1986 VA treatment notes indicating 
the Veteran reported "the company he worked for felt he could 
not return to his job as a butcher and perform safely."  The 
attorney also points to the Veteran's May and November 1996 VA 
treatment notes indicating he had had to stay off his feet 
anywhere from a couple of days to 2 weeks due to pain.  As well, 
the attorney points to the Veteran's June 1998 VA treatment 
records indicating he reported he had lost his job as an 
environmental mechanic due to his inability to be on his feet.  
Still other evidence cited includes the report of a January 2010 
medical evaluation indicating the Veteran "has been unable to 
effectively use his feet and sustain gainful employment since at 
least 1995."  The attorney further asserts that, although the 
Veteran attempted to continue to work between 1994 and 1998, 
a July 1995 examination report shows he continued to experience 
"burning pain in the plantar fascial area along with profuse 
edema both ankle and lower limb" and eventually, relief was only 
achieved by use of injections into his feet.

There is some degree of contradiction inherent in the recitation 
of this history.  For example, the Veteran testified during his 
personal hearing before the Board in June 1997 that he would have 
to go home early from work 3or 4 days a month because of the 
severity of his foot pain to rest them.  But this suggests he 
still was able to use his feet at least the overwhelming majority 
of the time - albeit excluding those 3 or 4 days each month and, 
even then, when he could not, it was only for part of the given 
day, not the entire day.  See 38 C.F.R. § 4.1, indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (reiterating that the disability rating, itself, is 
recognition that industrial capabilities are impaired).

So for the Veteran and his attorney to say he had lost use of his 
feet even in 1994 is seemingly attempting to equate having to 
periodically rest his feet, such as from having to stand on them 
for a long time earlier in a given day at work, to not having any 
remaining use or function of them altogether.  And the governing 
statutes and regulations make clear that functional impairment 
from the disability, which is supposed to be contemplated by the 
rating assigned for the disability, is not tantamount to being 
totally disabled.  See also Macarubbo v. Gober, 10 Vet. App. 388 
(1997) (holding that the credibility of lay evidence can be 
affected and even impeached by inconsistent statements, internal 
inconsistency of statements, inconsistency with other evidence of 
record, facial implausibility, bad character, interest, bias, 
self-interest, malingering, desire for monetary gain, and witness 
demeanor).

Towards further establishing his claim, the Veteran additionally 
has submitted a January 2010 letter from a private physician - 
essentially indicating the Veteran has been unable to effectively 
use his feet and sustain gainful employment since at least 1995.  
In coming to this conclusion, the report indicates the physician 
reviewed the Veteran's pertinent medical records and that the 
Veteran has suffered from chronic and debilitating foot pain 
since service.  It indicates the records show the Veteran was 
diagnosed with bilateral hallux valgus and underwent corrective 
surgery in 1986.  It indicates that, at the time of his discharge 
from surgery, his social worker noted the company the Veteran 
worked for felt he could return to his job as a butcher and 
perform safely and that, following the surgery, the attending 
surgeon noted instead the Veteran could not stand at that time.  
It indicates a July 1995 exam report shows the Veteran was 
incapable of performing work duties beyond 5 to 6 hours (so 
presumably out of a typical 8-hour work day).  It indicates he 
was severely limited in his ability to work following his surgery 
in 1986, and that by 1995 his medical record began to include 
numerous notations regarding his frequent need for time off.  It 
indicates he lost his job as an environmental mechanic in May 
1998 due to his inability to be on his feet secondary to pain.  
The letter also cites evidence in 2002 and beyond, but this is 
outside of the relevant time period.  It indicates the reviewed 
medical records are consistent with a diagnosis of recalcitrant 
hallux valgus.  It indicates the Veteran's prognosis is poor and, 
for all of these reasons, concludes he has been unable to 
effectively use his feet and sustain gainful employment since at 
least 1995.

The Court has in some instances recognized after-the-fact medical 
opinions, or at least the need to obtain this type of evidence, 
in assessing the severity or etiology of a disorder in years 
past.  Chotta v. Peake, 22 Vet. App. 80, 85 (2008).

The Court also has discussed the three possible effective dates 
that may be assigned for a higher rating for a disability 
depending on the facts of the case: 

(1) if an increase in disability occurs after the 
claim is filed, the date that the increase is shown to 
have occurred (date entitlement arose) (38 C.F.R. § 
3.400(o)(1));

(2) if an increase in disability precedes the claim by 
a year or less, the date that the increase is shown to 
have occurred (factually ascertainable) (38 C.F.R. § 
3.400(o)(2)); or 

(3) if an increase in disability precedes the claim by 
more than a year, the date that the claim is received 
(date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Here, there are two contradictory opinions of record expressly 
addressing whether the Veteran had lost use of his feet during 
the relevant time period at issue.  There is the February 2000 VA 
examiner's negative opinion versus this January 2010 private 
physician's favorable opinion.

In evaluating the probative value of these medical opinions for 
and against the claim, the Court has stated that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . [and that] the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator."  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).

While the Board may not reject a favorable medical opinion based 
on its own unsubstantiated medical conclusions, see Obert v. 
Brown, 5 Vet. App. 30, 33 (1993), the Board may appropriately 
favor the opinion of one competent medical authority over 
another, provided that it offers an adequate basis for doing so.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 
15 Vet. App. 362, 367 (2001).  A physician's access to the claims 
file and the thoroughness and detail of the opinion are important 
factors in assessing the probative value of a medical opinion.  
Prejean v. West, 13 Vet. 444, 448-499 (2000).

It is unclear to what extent either commenting doctor reviewed 
the claims file, but in any event this, alone, is not dispositive 
or determinative of the probative value of their opinions.  See 
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (indicating 
"[i]t is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed, that contributes probative value to a medical 
opinion").

Here, there is no indication either opinion was compromised in 
any way by any lack of access to the Veteran's complete claims 
file.  Both examiners had access to the Veteran's medical history 
and records and any information that formed the basis of their 
respective opinions is sufficiently reflected in the claims file.  
In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical opinion 
solely on the rationale it was based on a history given by the 
Veteran.  Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.

In this particular instance, this not an issue because, as 
mentioned, the history noted in both exam reports is consistent 
with that contained in the Veteran's claims folder.

That said, the January 2010 private physician's opinion was not 
formed in connection with an objective clinical exam, whereas the 
February 2000 VA examiner's opinion was (his examination of the 
Veteran was under a contractual arrangement with QTC Medical 
Services).  Moreover, his evaluation of the Veteran was far more 
contemporaneous to the relevant time at issue, prior to September 
23, 2002, as opposed to offered several years later after the 
fact.  Contemporaneous medical findings may be given more 
probative weight than a medical opinion coming many years after 
the fact.  Cf. Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).

Ultimately, though, this private physician's conclusion that the 
Veteran had lost use of his feet even earlier during the 1990s 
rests on the fact that he admittedly had had difficulty standing 
on his feet for long periods of time, such as while at work.  
But even the Veteran acknowledges that did not occur each day, or 
even most days of a given month.  And harsh sounding as it is, he 
was still able to continue working until 1998 or thereabouts.  So 
his employment being impaired by his disability is not equivalent 
to concluding he had lost use of his feet by the relevant 
standard.  That is, this private physician's supporting opinion 
does not establish the Veteran had no effective function 
remaining other than that which would have been equally well 
served by an amputation stump at the site of election below knee 
with use of a suitable prosthetic appliance, or complete 
paralysis of either foot.  See 38 C.F.R. §§ 3.350(a)(2) and 
4.124a.



It is important to bear in mind that DC 5284 recognizes there is 
"severe" foot injury when, as here, the Veteran's disability is 
rated at the 30 percent level; this seemingly is why this is the 
highest possible rating under this code, because it recognizes 
there will be significant resultant impairment - including 
occupational.  This code even reserves the possibility of 
assigning a higher 40 percent rating when there is actual loss of 
use of a foot, so apparently if there is this loss in just one 
foot versus both, because only then (when involving both feet) is 
a higher 100 percent rating warranted under DC 5110 and SMC.  So 
even in these regulations there is a clear distinction between 
having "severe" foot disability versus total loss of use of the 
feet.

By contrast, the February 2000 VA QTC examiner's opinion disputed 
the notion the Veteran had loss use of his feet - at least at 
that point in time, due to his bilateral hallux valgus.  And like 
the governing regulations, this examiner distinguished total loss 
of use of the feet from having difficulty or being limited with 
prolonged walking and standing on account of pain.  Moreover, 
just because this examiner could not at the time disassociate the 
impairment attributable to the various other foot disorders that 
also have been diagnosed from that specifically attributable to 
the bilateral hallux valgus, even the more recent comments of the 
April 2010 VA examiner indicate there was a steady progression of 
disability over time.  So, in effect, one disability continually 
impacting another ultimately resulted in loss of use of the feet, 
not that this necessarily also was the case or situation prior to 
September 23, 2002, certainly not necessarily dating all the way 
back to March 14, 1994.

Consequently, the Board finds the most probative medical and 
other evidence of record does not establish the Veteran loss the 
use of either foot at any time from March 14, 1995 to September 
23, 2002.  That is, while the evidence suggests he had severe 
foot disability, there is no indication this disability rose to 
the level contemplated by a rating higher than 30 percent.



The Board is sympathetic to the Veteran's claims.  However, in 
the absence of sufficiently probative medical and other evidence 
indicating that during the relevant time period in question he 
had no effective function remaining other than that which would 
be equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance, or complete paralysis as to either foot, the evidence, 
on the whole, does not favor his claim as to either foot and is 
not in relative equipoise.  See 38 C.F.R. §§ 3.350(a)(2) and 
4.124a.  Instead, for the reasons and bases discussed, the 
preponderance of the evidence is unfavorable, so the benefit- of-
the-doubt doctrine does not apply, and his claims resultantly 
must be denied.  38 C.F.R. § 4.3.

The fact the Veteran did not establish this required loss of use 
until September 23, 2002, means his ratings were appropriately 
"staged" as of that date.  Fenderson, 12 Vet. App. 125-126.

There remains for consideration, however, the ancillary issues of 
whether the Veteran was entitled to a higher rating for this 
disability prior to September 23, 2002, and/or a TDIU, on an 
extra-schedular basis.  So this will be the subject of the 
Board's remand development.


ORDER

The claim for an initial rating higher than 30 percent for hallux 
valgus of the right foot prior to September 23, 2002, is denied.

The claim for an initial rating higher than 30 percent for hallux 
valgus of the left foot prior to September 23, 2002, also is 
denied.



REMAND

As already alluded to, in his most recent September 2010 
submission, the Veteran's attorney request consideration of a 
possible higher rating for the bilateral foot disability and/or a 
TDIU, prior to September 23, 2002, on an extra-schedular basis, 
so under the alternative provisions of 38 C.F.R. §§ 3.321(b)(1) 
and 4.16(b).

A TDIU claim "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the Veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that if 
there is only one such disability, it shall be ratable as 60-
percent or more disabling, and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Section 4.16(b), however, allows for extra-schedular 
consideration of cases in which Veterans are unemployable due to 
service-connected disabilities but do not meet the percentage 
standards set forth in § 4.16(a).  There must be a determination 
that the Veteran's service-connected disability is sufficient to 
cause unemployability without regards to his advancing age or 
disabilities that are not service connected.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  Assignment of a TDIU evaluation requires that the 
record reflect some factor that "takes the claimant's case 
outside the norm" of any other Veteran rated at the same level.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  VA must determine whether the Veteran is capable 
of performing the physical and mental tasks required of 
employment, not whether he can find employment.  Id.



Because for this initial period at issue from March 14, 1991 to 
September 23, 2002, the Veteran had a 30 percent rating for each 
foot, but from common etiology, his two disabilities in effect 
may be treated as just one and, thus, when also considering the 
bilateral factor, combine to the required 60 percent under 
§ 4.16(a) without having to resort to the special extra-schedular 
provisions of § 4.16(b).

The RO, however, rather than the Board, still initially needs to 
make this determination of whether the Veteran's bilateral foot 
disability precluded him during this initial period at issue from 
obtaining and maintaining employment that could be considered 
substantially gainful.

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as 
"that which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  Also, in 
Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that provides 
an annual income that exceeds the poverty threshold for one 
person, irrespective of the number of hours or days that the 
Veteran actually works and without regard to the Veteran's earned 
annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful employment," 
noting the following standard announced by the United States 
Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 
439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at 
odd jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran 
may be considered as unemployable upon termination of employment 
that was provided on account of disability or in which special 
consideration or accommodation was given on account of the same.  
See 38 C.F.R. § 4.18.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a TDIU claim without producing 
evidence, as distinguished from mere conjecture, showing the 
Veteran can perform work that would produce sufficient income to 
be other than marginal.  See, too, Ferraro v. Derwinski, 
1 Vet. App. 362, 331-32 (1991).

These remaining claims therefore are remanded for the following 
additional development and consideration:

1.  Determine whether the Veteran was entitled to a 
TDIU prior to September 23, 2002, under the provisions 
of 38 C.F.R. § 4.16(a) (since, recognizing the common 
etiology of his bilateral foot disability and the 
bilateral factor, he does not have to resort to the 
extra-schedular provisions of § 4.16(b)).

2.  Also determine whether the Veteran was entitled to 
schedular ratings higher than 30 percent for this 
bilateral foot disability prior to September 23, 2002, 
on an extra-schedular basis under 
38 C.F.R. § 3.321(b)(1).

3.  If these additional benefits are not granted to 
the Veteran's satisfaction, send him and his attorney 
an SSOC and give them an opportunity to submit 
additional evidence and/or argument in response before 
returning the file to the Board for further appellate 
consideration of these remaining components of the 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


